IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                  October 29, 2007
                                No. 06-41591
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

v.

BERNARDO FLORENTINO SANCHEZ,

                                            Defendant-Appellant.


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 5:03-CR-264-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Bernardo Florentino Sanchez appeals the sentence following his guilty-
plea conviction for a 2003 charge of possession with intent to distribute over 100
kilograms of marijuana. The judgment of the district court is AFFIRMED for
the reasons stated in the opinion this day filed: United States of America v.
Bernardo Sanchez, No. 06-41602. AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.